Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1. 	This communication is an Examiner’s reasons for allowance in response to application filed on 12/03/19, assigned serial 16/701311 and title “Medical system and medical system operation method”
The prior art submitted on 12/03/19 has been considered.
The drawing filed on 12/03/19 has been approved.
2. 	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
As per claim 1, the prior art of record does not disclose a medical system, comprising: a processor that controls operations of a slave based on a conversion table that associates operations of a moving part of the slave with inputs of an operation part of an operation device, wherein the processor is programmed to execute: acquiring user identification information of a user of the slave, slave
identification information of the slave, and operation device identification information of the operation device, and generating and proposing the conversion table based on the user identification information, the slave identification information, and the operation device identification information.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
	As per claim 8, the prior art of record does not disclose a medical system operation method, comprising: a conversion table storage process in which a conversion table associating a moving part of a slave with an operation part of an operation device that receives an operation of the slave is stored, together with user identification information of a user of the slave, slave identification information of the slave, and operation device identification information of the operation device, as a conversion table history; and a conversion table proposing process in which the conversion table is generated and proposed with reference to the conversion table history.
	Claims 1-13 are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664